Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 1 of 26 Page ID
                                 #:1240




                 EXHIBIT A
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 2 of 26 Page ID
                                                                                                                           #:1241


                                                                                           1 Matthew A. Newboles (SBN 167,196)
                                                                                             Gregory K. Clarkson (SBN 298,712)
                                                                                           2 STETINA BRUNDA GARRED & BRUCKER
                                                                                           3 75 Enterprise, Suite 250
                                                                                             Aliso Viejo, California 92656
                                                                                           4 mnewboles@stetinalaw.com
                                                                                           5 gclarkson@stetinalaw.com
                                                                                             Tel: (949) 855-1246
                                                                                           6
                                                                                           7 Attorneys for Defendants
                                                                                             St. Paul Brands, Inc., Advanced Pharmaceutical
                                                                                           8 Services, Inc., A Q Pharmaceuticals, Inc.,
                                                                                           9 Dennis Nguyen-Duy Ngo, Jimmy Ngo, Mailan
                                                                                             Nguyen, Trang D. Nguyen a/k/a Tracy Nguyen
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                          14                                         SOUTHERN DIVISION
                                                                                          15
                                                                                          16 Rousselot B.V.,                                    Case No. 8:19-cv-00458-DOC-ADS
                                                                                          17
                                                                                                                      Plaintiff,                Hon. David O. Carter
                                                                                          18 v.
                                                                                          19                                                    DEFENDANT A Q
                                                                                             St. Paul Brands, Inc., Advanced                    PHARMACEUTICALS, INC.’S FIRST
                                                                                          20 Pharmaceutical Services, Inc., A Q                 REQUEST FOR PRODUCTION OF
                                                                                          21 Pharmaceuticals, Inc., Cong ty co phan             DOCUMENTS, ELECTRONIC DATA,
                                                                                             duoc pham Eco doing business as “ECO               AND THINGS TO PLAINTIFF
                                                                                          22 PHARMA JOINT STOCK COMPANY                         ROUSSELOT B.V.
                                                                                          23 (VIETNAM), Dennis Nguyen-duy Ngo,
                                                                                             Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                          24 Nguyen a/k/a Tracy Nguyen,
                                                                                          25
                                                                                                                      Defendants.
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                    Case No. 8:19-cv-00458-DOC-ADS
                                                                                                    DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                                    ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 3 of 26 Page ID
                                                                                                                           #:1242


                                                                                           1          Defendant A Q Pharmaceuticals, Inc. hereby requests pursuant to Rule 34 of the
                                                                                           2 Federal Rules of Civil Procedure, that Plaintiff, Rousselot B.V., identify and produce
                                                                                           3 for inspection the documents, writings and tangible things designated below.
                                                                                           4          The designated documents are requested to be produced for inspection and
                                                                                           5 copying at the offices of Stetina Brunda Garred & Brucker, 75 Enterprise, Suite 250,
                                                                                           6 Aliso Viejo, California 92656 within thirty (30) days.
                                                                                           7
                                                                                                                        INSTRUCTIONS AND DEFINITIONS
                                                                                           8
                                                                                                      A.     These requests shall be deemed to seek answers as of the date hereof, and
                                                                                           9
                                                                                               to the full extent permitted under the Federal Rules of Civil Procedure. Furthermore,
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                               these requests are of a continuing nature, and Plaintiff is required to file and serve
                                                                                          11
                                                                                               supplemental responses if Plaintiff obtains further or different information after the date
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250




                                                                                               of Plaintiff’s initial answer and before this Action is completed.
                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                                      B.     The following requests shall be construed as addressed to the Plaintiff, any
                                                                                          14
                                                                                               of Plaintiff’s subsidiaries, affiliated corporations, and any other corporations or business
                                                                                          15
                                                                                               enterprises controlled by Plaintiff that are presently or were at the time to which the
                                                                                          16
                                                                                               request relates, associated in any way with the Plaintiff.
                                                                                          17
                                                                                                      C.     If the answer to any request or subpart thereof is "none", or if a section is
                                                                                          18
                                                                                               not applicable, so indicate rather than leaving the space blank. When a complete
                                                                                          19
                                                                                               answer to a particular request, or subdivision thereof, is not possible, the request should
                                                                                          20
                                                                                               be answered to the extent possible, together with the reason stated why only a partial
                                                                                          21
                                                                                               answer is given.
                                                                                          22
                                                                                                      D.     If production of any document is withheld on the basis of a claim of
                                                                                          23
                                                                                               privilege, each withheld document must be separately identified by providing the
                                                                                          24
                                                                                               following information, see Upjohn v. United States, 449 U.S. 383 (1981):
                                                                                          25
                                                                                                             1.     The identity and position of the person or persons supplying the
                                                                                          26
                                                                                                                    information;
                                                                                          27
                                                                                          28
                                                                                                                                             1
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 4 of 26 Page ID
                                                                                                                           #:1243


                                                                                           1                 2.     The place, date and manner of recording, or otherwise providing the
                                                                                           2                        instrument;
                                                                                           3                 3.     The names of the person or persons other than stenographic or
                                                                                           4                        clerical assistance participating in the preparation of the documents;
                                                                                           5                 4.     The name and position of each person to whom the content of the
                                                                                           6                        document is addressed or communicated to by copying, exhibiting,
                                                                                           7                        reading, or substantial summarization;
                                                                                           8                 5.     A general description of the subject matter of the document;
                                                                                           9                 6.     The type of privilege claimed (attorney/client or work product);
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                             7.     The basis for the claim of privilege;
                                                                                          11                 8.     All facts showing that the claimed privilege has not been waived;
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12                 9.     The status of the entity claiming the privilege; and
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13                 10.    The portions of the document as to which the privilege is claimed
                                                                                          14                        (i.e., one sentence, one paragraph, the entire document, etc.).
                                                                                          15          E.     If information requested is not available from Plaintiff’s records in exactly
                                                                                          16 the form requested, furnish carefully prepared estimates, designated as such, and attach
                                                                                          17 explanations of any estimate used.
                                                                                          18          F.     “You” or “Your” or “Rousselot” or “Plaintiff” shall include Plaintiff
                                                                                          19 Rousselot B.V., its controlled companies and predecessors, its predecessors in interest,
                                                                                          20 successors, assignees, and its officers, directors, employees, agents (including experts),
                                                                                          21 representatives, attorneys, and any others acting or purporting to act on its behalf or in
                                                                                          22 conference with it.
                                                                                          23          G.     Except to the extent that context dictates otherwise, “Defendant” or
                                                                                          24 “Defendants” means California Corporate Defendants St. Paul Brands, Inc., Advanced
                                                                                          25 Pharmaceutical Services, Inc., and A Q Pharmaceuticals, Inc., Individual Defendants
                                                                                          26 Dennis Nguyen-duy Ngo, Jimmy Ngo, Mailan Nguyen, and Trang D. Nguyen a/k/a
                                                                                          27 Tracy Nguyen, and Defendant Cong ty co phan duoc pham Eco doing business as
                                                                                          28
                                                                                                                                             2
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 5 of 26 Page ID
                                                                                                                           #:1244


                                                                                           1 “ECO PHARMA JOINT STOCK COMPANY (VIETNAM), their controlled
                                                                                           2 companies and predecessors, their predecessors in interest, successors, assignees, and
                                                                                           3 their officers, directors, employees, agents (including experts), representatives,
                                                                                           4 attorneys, and any others acting or purporting to act on their behalf or in conference
                                                                                           5 with them.
                                                                                           6        H.   The words “concerning” or “concern” mean referring to, alluding to,
                                                                                           7 responding to, relating to, connected with, citing, reporting, commenting on, in respect
                                                                                           8 of, about, regarding, discussing, showing, describing, reflecting, mentioning,
                                                                                           9 respecting, analyzing, constituting, embodying, evidencing or pertaining to those
                                                                                          10 specific items referenced.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11          I.     As used herein “and” and “or” should be construed either conjunctively or
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 disjunctively, whichever makes the request more inclusive.
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13       J.     Any pronoun shall include the masculine, feminine or neuter gender, as in
                                                                                          14 each case may be appropriate.
                                                                                          15       K.     The singular shall include the plural and the plural shall include the
                                                                                          16 singular, except as the context may otherwise require.
                                                                                          17          L.     The term “including” means “including but not limited to.”
                                                                                          18          M.     As used herein, “documents” shall mean, but without limitation, every
                                                                                          19 writing or record of every type and description, including without limitation:
                                                                                          20 correspondence, invoices, contracts, purchase orders, memoranda, tapes, stenographic
                                                                                          21 or handwritten notes, studies, publications, books, pamphlets, pictures, films, voice
                                                                                          22 recordings, maps, charts, reports, surveys, minutes, statistical compilations or electronic
                                                                                          23 documents, such as documents on a diskette or hard drive; and every copy of every
                                                                                          24 writing or record where such copy is not an identical copy of an original or where such
                                                                                          25 copy contains any commentary or notation whatsoever that does not appear on the
                                                                                          26 original.
                                                                                          27       N.        As used herein, the term “Electronic data” is defined as all information
                                                                                          28
                                                                                                                                             3
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 6 of 26 Page ID
                                                                                                                           #:1245


                                                                                           1 generated, recorded, preserved, or maintained by electronic means, including, but not
                                                                                           2 limited to, information generated, recorded, preserved, or maintained on computer hard-
                                                                                           3 drives, floppy disks, computer files, deleted computer files, back-up computer files,
                                                                                           4 magnetic tapes, CD-ROM, computer archives, computer memory, or any other forms of
                                                                                           5 computer readable storage media.
                                                                                           6       O.    As used herein, the word “things” as hereinafter used shall refer to any
                                                                                           7 tangible object that may for some reason be construed as something other than a
                                                                                           8 document.
                                                                                           9          P.     As used herein, “person” shall mean any individual, firm, partnership,
                                                                                          10 corporation, proprietorship, governmental body, or any other organization or entity.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11       Q.     As used herein, “identify” when used in reference to:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12               (a) an individual, means to state his or her full name, present or last known
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13                    residential and business address and present or last known position
                                                                                          14                    and/or business affiliation;
                                                                                          15               (b) a firm, partnership, corporation, proprietorship, joint venture,
                                                                                          16                    association, or other organization or entity, means to state its full name,
                                                                                          17                    present or last known address and place of incorporation or formation;
                                                                                          18               (c) a document, means to state the date, title (if any), each author, each
                                                                                          19                    recipient, type of document (i.e., publication, letter memorandum,
                                                                                          20                    book, telegram, chart, etc.) or some other means of identifying it, and
                                                                                          21                    its present location or custodian;
                                                                                          22               (d) a communication, means to state its data and place, the person(s) who
                                                                                          23                    participated in it or who were present during any part of it or who have
                                                                                          24                    knowledge about it and the substance of the communication; and
                                                                                          25               (e) a product, means to state the product’s description, manufacturer,
                                                                                          26                    designation by the manufacturer thereof (e.g. style, model, proprietary
                                                                                          27                    name, established name, product classification number and/or catalog
                                                                                          28
                                                                                                                                             4
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 7 of 26 Page ID
                                                                                                                           #:1246


                                                                                           1                    number), and brand name or trademark.
                                                                                           2               (f) an act, means to describe the act, when it occurred, where it occurred,
                                                                                           3                    the identity of the person or persons performing said act (or, in the case
                                                                                           4                    of an omission, the identity of the person or persons failing to act), the
                                                                                           5                    identity of all persons who have knowledge, information or believe
                                                                                           6                    about the act, when the act or omission first became known to you, and
                                                                                           7                    the circumstances and manner in which you first obtained such
                                                                                           8                    knowledge.
                                                                                           9          R.     With respect to any Request as to which an objection is made, state the
                                                                                          10 specific grounds for the objection and respond to such Request to the extent to which
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 there is not objection.
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12          S.     If you object to any Request, or subpart thereof, on the ground that the
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Request requires the disclosure of privileged attorney-client communications, work
                                                                                          14 product or any other matter allegedly immune from discovery, state the date and general
                                                                                          15 subject matter of the communication or work product, identify each person who was
                                                                                          16 present at or participated in such communication or the preparation of such work
                                                                                          17 product, and the basis for the claim of privilege or immunity.
                                                                                          18          T.     As used herein, the term “Plaintiff’s Mark” shall mean the mark PEPTAN
                                                                                          19 filed in the United States Patent and Trademark Office and assigned Registration No.
                                                                                          20 4,047,500.
                                                                                          21          U.     As used herein, the term “Eco Pharma Marks” shall mean the trademark
                                                                                          22 applications and registrations for the mark PEPTAN and others as identified in
                                                                                          23 paragraph 31 of Plaintiff’s First Amended Complaint.
                                                                                          24          V.     As used herein, the term “JEX Max product” refers to the proprietary blend
                                                                                          25 of botanicals referred to on Defendant’s website (http://www.stpaulbrands.com) as JEX
                                                                                          26 Max and referred to in Plaintiff’s First Amended Complaint as JEX PEPTAN MAX.
                                                                                          27          W.     If Plaintiff has any questions concerning the meaning, interpretation or
                                                                                          28
                                                                                                                                             5
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 8 of 26 Page ID
                                                                                                                           #:1247


                                                                                           1 answers to these requests, or subparts thereof, direct such inquiries to the undersigned.
                                                                                           2
                                                                                           3                    REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                           4 REQUEST FOR PRODUCTION NO. 1:
                                                                                           5        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           6 Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that the
                                                                                           7 Defendants acting in concert have “manufactured” the JEX Max product “in this
                                                                                           8 judicial district.”
                                                                                           9 REQUEST FOR PRODUCTION NO. 2:
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                    Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          11 Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that the
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 Defendants acting in concert have “advertised” the JEX Max product “in this judicial
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 district.”
                                                                                          14 REQUEST FOR PRODUCTION NO. 3:
                                                                                          15        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          16 Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that the
                                                                                          17 Defendants acting in concert have “sold” the JEX Max product “in this judicial
                                                                                          18 district.”
                                                                                          19 REQUEST FOR PRODUCTION NO. 4:
                                                                                          20        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          21 Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that the
                                                                                          22 Defendants acting in concert have “distributed” the JEX Max product “in this judicial
                                                                                          23 district.”
                                                                                          24 REQUEST FOR PRODUCTION NO. 5:
                                                                                          25        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          26 Plaintiff’s contention in paragraph 11 of Plaintiff’s First Amended Complaint that Eco
                                                                                          27 Pharma entered a business arrangement with Defendant St. Paul Brands and the other
                                                                                          28
                                                                                                                                             6
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 9 of 26 Page ID
                                                                                                                           #:1248


                                                                                           1 Defendants with the intent of selling the JEX Max product “to companies who will
                                                                                           2 resell these infringing PEPTAN products in the United States.”
                                                                                           3 REQUEST FOR PRODUCTION NO. 6:
                                                                                           4        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           5 Plaintiff’s contention in paragraph 11 of Plaintiff’s First Amended Complaint that “Eco
                                                                                           6 Pharma, thereby, conducts business in Orange County, California and the United
                                                                                           7 States.”
                                                                                           8 REQUEST FOR PRODUCTION NO. 7:
                                                                                           9        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          10 Plaintiff’s contention in paragraph 14 of Plaintiff’s First Amended Complaint that the
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 Individual Defendants “are personally responsible” for the allegedly tortious acts.
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 REQUEST FOR PRODUCTION NO. 8:
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          14 Plaintiff’s contention in paragraph 14 of Plaintiff’s First Amended Complaint that the
                                                                                          15 Individual Defendants “have intentionally committed” the allegedly tortious acts.
                                                                                          16 REQUEST FOR PRODUCTION NO. 9:
                                                                                          17        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          18 Plaintiff’s contention in paragraph 14 of Plaintiff’s First Amended Complaint that “all
                                                                                          19 or some defendants acted in concert with, as agent or representative for, or at the
                                                                                          20 request of, or on behalf of, and/or induced one or more of the other Defendants, or
                                                                                          21 Individual Defendants” of the allegedly wrongful acts.
                                                                                          22 REQUEST FOR PRODUCTION NO. 10:
                                                                                          23        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          24 Plaintiff’s contention in paragraph 26 of Plaintiff’s First Amended Complaint that, “on
                                                                                          25 or around November 2013, Plaintiff’s representatives had discussions with some of the
                                                                                          26 Individual Defendants on behalf of Defendants St. Paul Brands, A Q Pharmaceuticals
                                                                                          27 and Advanced Pharmaceutical about Plaintiff’s PEPTAN collagen products.”
                                                                                          28
                                                                                                                                             7
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 10 of 26 Page ID
                                                                                                                           #:1249


                                                                                           1 REQUEST FOR PRODUCTION NO. 11:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 27 of Plaintiff’s First Amended Complaint that,
                                                                                           4 “beginning in 2014 Defendant Advanced Pharmaceutical began purchasing PEPTAN
                                                                                           5 collagen from Plaintiff for use by Defendant St. Paul Brands in the manufacture of
                                                                                           6 cosmetic products.”
                                                                                           7 REQUEST FOR PRODUCTION NO. 12:
                                                                                           8          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           9 Plaintiff’s contention in paragraph 28 of Plaintiff’s First Amended Complaint that “on
                                                                                          10 or before 2014 the Individual Defendants, Defendant St. Paul Brands, Defendant A Q
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 Pharmaceuticals and Defendant Advanced Pharmaceutical, entered into a conspiracy
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 with Defendant Eco Pharma to trade on the goodwill and reputation of the PEPTAN
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 trademark in the United States and around the world.”
                                                                                          14 REQUEST FOR PRODUCTION NO. 13:
                                                                                          15          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          16 Plaintiff’s contention in paragraph 32 of Plaintiff’s First Amended Complaint that, “on
                                                                                          17 or around November 2014, Defendants Mailan Nguyen and Tracy Nguyen approached
                                                                                          18 Plaintiff to purchase PEPTAN collagen product that was bovine based to use in a new
                                                                                          19 dietary supplement which became Defendant St. Paul Brands’ JEX PEPTAN MAX
                                                                                          20 product.”
                                                                                          21 REQUEST FOR PRODUCTION NO. 14:
                                                                                          22        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          23 Plaintiff’s contention in paragraph 33 of Plaintiff’s First Amended Complaint that,
                                                                                          24 “prior to the issuance of registrations for the PEPTAN Vietnam Trademark
                                                                                          25 Applications, Defendant St. Paul Brands, through Defendant Mailan Nguyen was
                                                                                          26 involved in discussions with Plaintiff concerning a co-branding agreement for the use of
                                                                                          27 the PEPTAN trademark in Vietnam.”
                                                                                          28
                                                                                                                                             8
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 11 of 26 Page ID
                                                                                                                           #:1250


                                                                                           1 REQUEST FOR PRODUCTION NO. 15:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 33 of Plaintiff’s First Amended Complaint that the
                                                                                           4 alleged discussions “did not result in an agreement.”
                                                                                           5 REQUEST FOR PRODUCTION NO. 16:
                                                                                           6          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           7 Plaintiff’s contention in paragraph 38 of Plaintiff’s First Amended Complaint that the
                                                                                           8 English language labeling and “Made in USA” marking of the JEX Max product is
                                                                                           9 done “purposely” so that the JEX Max product “could be sold in English speaking
                                                                                          10 markets such as the United States.”
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 17:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Plaintiff’s contention in paragraph 40 of Plaintiff’s First Amended Complaint that, on
                                                                                          14 or about November 2014, “the California Corporate Defendants and the Individual
                                                                                          15 Defendants made an agreement with Defendant Eco Pharma to buy and sell the JEX
                                                                                          16 PEPTAN product in Vietnam in English language packaging and labels in order for
                                                                                          17 third party companies to sell and ship the JEX PEPTAN MAX product to the United
                                                                                          18 States and other English speaking countries like Australia where Plaintiff has registered
                                                                                          19 the mark PEPTAN.”
                                                                                          20 REQUEST FOR PRODUCTION NO. 18:
                                                                                          21        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          22 Plaintiff’s contention in paragraph 41 of Plaintiff’s First Amended Complaint that “the
                                                                                          23 California Corporate Defendants and the Individual Defendants entered into this
                                                                                          24 agreement with Defendant Eco Pharma to trade on the recognition and good will of the
                                                                                          25 PEPTAN mark.”
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                             9
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 12 of 26 Page ID
                                                                                                                           #:1251


                                                                                           1 REQUEST FOR PRODUCTION NO. 19:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                           4 JEX Max product is available for purchase in “this judicial district” through
                                                                                           5 Amazon.com.
                                                                                           6 REQUEST FOR PRODUCTION NO. 20:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                           9 JEX Max product is available for purchase in “the United States” through Amazon.com.
                                                                                          10 REQUEST FOR PRODUCTION NO. 21:
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11          Documents, electronic data, and things evidencing or otherwise concerning
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 JEX Max product is available for purchase “globally” through Amazon.com.
                                                                                          14 REQUEST FOR PRODUCTION NO. 22:
                                                                                          15        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          16 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                          17 JEX Max product is available for purchase in “this judicial district” through eBay.
                                                                                          18 REQUEST FOR PRODUCTION NO. 23:
                                                                                          19          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          20 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                          21 JEX Max product is available for purchase in “the United States” through eBay.
                                                                                          22 REQUEST FOR PRODUCTION NO. 24:
                                                                                          23        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          24 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                          25 JEX Max product is available for purchase “globally” through eBay.
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                             10
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 13 of 26 Page ID
                                                                                                                           #:1252


                                                                                           1 REQUEST FOR PRODUCTION NO. 25:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                           4 JEX Max product is available for purchase in “this judicial district” through e-
                                                                                           5 commerce websites other than Amazon.com and eBay.
                                                                                           6 REQUEST FOR PRODUCTION NO. 26:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                           9 JEX Max product is available for purchase in “the United States” through e-commerce
                                                                                          10 websites other than Amazon.com and eBay.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 27:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that the
                                                                                          14 JEX Max product is available for purchase “globally” through e-commerce websites
                                                                                          15 other than Amazon.com and eBay.
                                                                                          16 REQUEST FOR PRODUCTION NO. 28:
                                                                                          17     “Exhibit J” referred to in paragraph 48 of Plaintiff’s First Amended Complaint.
                                                                                          18 REQUEST FOR PRODUCTION NO. 29:
                                                                                          19        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          20 Plaintiff’s contention in paragraph 49 of Plaintiff’s First Amended Complaint that sales
                                                                                          21 of the JEX Max product via Amazon.com “were done with the knowledge by all the
                                                                                          22 Defendants.”
                                                                                          23 REQUEST FOR PRODUCTION NO. 30:
                                                                                          24        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          25 Plaintiff’s contention in paragraph 49 of Plaintiff’s First Amended Complaint that sales
                                                                                          26 of the JEX Max product via eBay “were done with the knowledge by all the
                                                                                          27 Defendants.”
                                                                                          28
                                                                                                                                             11
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 14 of 26 Page ID
                                                                                                                           #:1253


                                                                                           1 REQUEST FOR PRODUCTION NO. 31:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 49 of Plaintiff’s First Amended Complaint that sales
                                                                                           4 of the JEX Max product via e-commerce websites other than Amazon.com and eBay
                                                                                           5 “were done with the knowledge by all the Defendants.”
                                                                                           6 REQUEST FOR PRODUCTION NO. 32:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 50 of Plaintiff’s First Amended Complaint that the
                                                                                           9 English language labeling and “Made in USA” marking of the JEX Max product was
                                                                                          10 done by the Defendants “to facilitate these sales of infringing JEX PEPTAN MAX
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 PRODUCT in the United States and other markets.”
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 REQUEST FOR PRODUCTION NO. 33:
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          14 Plaintiff’s contention in paragraph 51 of Plaintiff’s First Amended Complaint that the
                                                                                          15 ownership of U.S. Trademark Registration No. 442881 was maintained by the
                                                                                          16 Defendants “in order to protect the sales of the infringing JEX PEPTAN MAX product
                                                                                          17 in the United States.”
                                                                                          18 REQUEST FOR PRODUCTION NO. 34:
                                                                                          19          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          20 Plaintiff’s contention in paragraph 52 of Plaintiff’s First Amended Complaint that
                                                                                          21 “Plaintiff Rousselot contacted the Defendant St. Paul Brands to stop using the PEPTAN
                                                                                          22 trademark on its JEX PEPTAN MAX product without Plaintiff Rousselot’s consent.”
                                                                                          23 REQUEST FOR PRODUCTION NO. 35:
                                                                                          24          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          25 Plaintiff’s contention in paragraph 52 of Plaintiff’s First Amended Complaint that
                                                                                          26 “Defendant St. Paul Brands willfully refused to cooperate with this request.”
                                                                                          27
                                                                                          28
                                                                                                                                             12
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 15 of 26 Page ID
                                                                                                                           #:1254


                                                                                           1 REQUEST FOR PRODUCTION NO. 36:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
                                                                                           4 Defendants “make” the JEX Max product from St. Paul Brands office at 11555
                                                                                           5 Monarch Street, Garden Grove, California.
                                                                                           6 REQUEST FOR PRODUCTION NO. 37:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
                                                                                           9 Defendants “advertise” the JEX Max product from St. Paul Brands office at 11555
                                                                                          10 Monarch Street, Garden Grove, California.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 38:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
                                                                                          14 Defendants “offer for sale” the JEX Max product from St. Paul Brands office at 11555
                                                                                          15 Monarch Street, Garden Grove, California.”
                                                                                          16 REQUEST FOR PRODUCTION NO. 39:
                                                                                          17        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          18 Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
                                                                                          19 Defendants “sells” the JEX Max product from St. Paul Brands office at 11555 Monarch
                                                                                          20 Street, Garden Grove, California.”
                                                                                          21 REQUEST FOR PRODUCTION NO. 40:
                                                                                          22          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          23 Plaintiff’s contention in paragraph 56 of Plaintiff’s First Amended Complaint that
                                                                                          24 Defendants’ alleged activities are “likely to cause confusion.”
                                                                                          25 REQUEST FOR PRODUCTION NO. 41:
                                                                                          26        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          27 Plaintiff’s contention in paragraph 57 of Plaintiff’s First Amended Complaint that
                                                                                          28
                                                                                                                                             13
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 16 of 26 Page ID
                                                                                                                           #:1255


                                                                                           1 Defendants “deliberately adopted and used the PEPTAN mark on its JEX PEPTAN
                                                                                           2 MAX product to trade on the goodwill and recognition of this mark.”
                                                                                           3 REQUEST FOR PRODUCTION NO. 42:
                                                                                           4        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           5 Plaintiff’s contention in paragraph 58 of Plaintiff’s First Amended Complaint that
                                                                                           6 “Defendants’ use of the PEPTAN mark is likely to cause consumers to falsely and
                                                                                           7 mistakenly believe that Plaintiff is the source and origin of Defendants’ JEX PEPTAN
                                                                                           8 MAX goods.”
                                                                                           9 REQUEST FOR PRODUCTION NO. 43:
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                      Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          11 Plaintiff’s contention in paragraphs 58, 62, and 67 of Plaintiff’s First Amended
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 Complaint that Plaintiff has suffered lost sales.
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 REQUEST FOR PRODUCTION NO. 44:
                                                                                          14        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          15 Plaintiff’s contention in paragraphs 58, 62, and 67 of Plaintiff’s First Amended
                                                                                          16 Complaint that Plaintiff has suffered “damage to its reputation.”
                                                                                          17 REQUEST FOR PRODUCTION NO. 45:
                                                                                          18          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          19 Plaintiff’s contention in paragraph 61 of Plaintiff’s First Amended Complaint that
                                                                                          20 Defendants’ alleged activities constitute “false designation of origin” under Section
                                                                                          21 43(a) of the Lanham Act.
                                                                                          22 REQUEST FOR PRODUCTION NO. 46:
                                                                                          23          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          24 Plaintiff’s contention in paragraph 61 of Plaintiff’s First Amended Complaint that
                                                                                          25 Defendants’ alleged activities constitute “unfair competition” under Section 43(a) of the
                                                                                          26 Lanham Act.
                                                                                          27
                                                                                          28
                                                                                                                                             14
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 17 of 26 Page ID
                                                                                                                           #:1256


                                                                                           1 REQUEST FOR PRODUCTION NO. 47:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 61 of Plaintiff’s First Amended Complaint that
                                                                                           4 “Defendants are passing off their JEX PEPTAN MAX goods as goods made by
                                                                                           5 Plaintiff.”
                                                                                           6 REQUEST FOR PRODUCTION NO. 48:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
                                                                                           9 Defendants have knowledge of an e-commerce website “advertising” the JEX Max
                                                                                          10 product “in the United States.”
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 49:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
                                                                                          14 Defendants have knowledge of an e-commerce website “advertising” the JEX Max
                                                                                          15 product “elsewhere around the world.”
                                                                                          16 REQUEST FOR PRODUCTION NO. 50:
                                                                                          17        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          18 Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
                                                                                          19 Defendants have knowledge of an e-commerce website “offering for sale” the JEX Max
                                                                                          20 product “in the United States.”
                                                                                          21 REQUEST FOR PRODUCTION NO. 51:
                                                                                          22        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          23 Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
                                                                                          24 Defendants have knowledge of an e-commerce website “offering for sale” the JEX Max
                                                                                          25 product “elsewhere around the world.”
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                             15
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 18 of 26 Page ID
                                                                                                                           #:1257


                                                                                           1 REQUEST FOR PRODUCTION NO. 52:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
                                                                                           4 Defendants have knowledge of an e-commerce website “selling” the JEX Max product
                                                                                           5 “in the United States.”
                                                                                           6 REQUEST FOR PRODUCTION NO. 53:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
                                                                                           9 Defendants have knowledge of an e-commerce website “selling” the JEX Max product
                                                                                          10 “elsewhere around the world.”
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 54:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
                                                                                          14 “Defendants entered into their conspiracy to infringe the PEPTAN mark by attempting
                                                                                          15 to use Vietnam as a safe haven to sell the infringing JEX PEPTAN MAX product.”
                                                                                          16 REQUEST FOR PRODUCTION NO. 55:
                                                                                          17        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          18 Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
                                                                                          19 Defendants knew of the re-sale of the JEX Max product in the United States.
                                                                                          20 REQUEST FOR PRODUCTION NO. 56:
                                                                                          21          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          22 Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
                                                                                          23 Defendants knew of the re-sale of the JEX Max product in “other countries where
                                                                                          24 Plaintiff Rousselot owns the trademark PEPTAN.”
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                             16
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 19 of 26 Page ID
                                                                                                                           #:1258


                                                                                           1 REQUEST FOR PRODUCTION NO. 57:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
                                                                                           4 Defendants induced others to re-sell the JEX Max product in the United States.
                                                                                           5 REQUEST FOR PRODUCTION NO. 58:
                                                                                           6          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           7 Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
                                                                                           8 Defendants induced others to re-sell the JEX Max product in “other countries where
                                                                                           9 Plaintiff Rousselot owns the trademark PEPTAN.”
                                                                                          10 REQUEST FOR PRODUCTION NO. 59:
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11        Documents, electronic data, and things evidencing or otherwise concerning
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Defendants materially “encouraged” sales of the JEX Max product in the United States.
                                                                                          14 REQUEST FOR PRODUCTION NO. 60:
                                                                                          15          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          16 Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
                                                                                          17 Defendants materially “enabled” sales of the JEX Max product in the United States.
                                                                                          18 REQUEST FOR PRODUCTION NO. 61:
                                                                                          19        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          20 Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
                                                                                          21 Defendants materially “contributed to” sales of the JEX Max product in the United
                                                                                          22 States.
                                                                                          23 REQUEST FOR PRODUCTION NO. 62:
                                                                                          24        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          25 Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that the
                                                                                          26 English language labeling and “Made in USA” marking of the JEX Max product was
                                                                                          27 done by the Defendants “in order to facilitate the re-sale of these JEX PEPTAN MAX
                                                                                          28
                                                                                                                                             17
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 20 of 26 Page ID
                                                                                                                           #:1259


                                                                                           1 products in the United States and other English speaking markets where Plaintiff
                                                                                           2 Rousselot owns the trademark PEPTAN.”
                                                                                           3 REQUEST FOR PRODUCTION NO. 63:
                                                                                           4        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           5 Plaintiff’s contention in paragraph 67 of Plaintiff’s First Amended Complaint that the
                                                                                           6 JEX Max product is “being resold in the United States.”
                                                                                           7 REQUEST FOR PRODUCTION NO. 64:
                                                                                           8          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           9 Plaintiff’s contention in paragraph 67 of Plaintiff’s First Amended Complaint that
                                                                                          10 Defendants “bear contributory liability for trademark infringement in violation of 15
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 U.S.C. Section 1051 et seq.”
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 REQUEST FOR PRODUCTION NO. 65:
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          14 Plaintiff’s contention in paragraph 67 of Plaintiff’s First Amended Complaint that
                                                                                          15 Defendants “bear contributory liability for trademark infringement” in violation of “the
                                                                                          16 common law.”
                                                                                          17 REQUEST FOR PRODUCTION NO. 66:
                                                                                          18        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          19 Plaintiff’s contention in paragraph 70 of Plaintiff’s First Amended Complaint that
                                                                                          20 Defendants’ alleged acts constitute “trademark infringement” under the common law of
                                                                                          21 the state of California.
                                                                                          22 REQUEST FOR PRODUCTION NO. 67:
                                                                                          23        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          24 Plaintiff’s contention in paragraph 70 of Plaintiff’s First Amended Complaint that
                                                                                          25 Defendants’ alleged acts constitute “unfair competition” under the common law of the
                                                                                          26 state of California.
                                                                                          27
                                                                                          28
                                                                                                                                             18
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 21 of 26 Page ID
                                                                                                                           #:1260


                                                                                           1 REQUEST FOR PRODUCTION NO. 68:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 Plaintiff’s contention in paragraph 73 of Plaintiff’s First Amended Complaint that
                                                                                           4 Defendants’ alleged acts constitute “unfair competition under California Business and
                                                                                           5 Professions Code §§ 17200 and 17500, et seq.”
                                                                                           6 REQUEST FOR PRODUCTION NO. 69:
                                                                                           7        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           8 Plaintiff’s contention in paragraph 73 of Plaintiff’s First Amended Complaint that
                                                                                           9 Defendants’ alleged acts constitute “unfair competition” under the common law of the
                                                                                          10 state of California.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 70:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning any
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 of the Defendants purposefully arranging with third parties to sell the JEX Max product
                                                                                          14 to the United States.
                                                                                          15 REQUEST FOR PRODUCTION NO. 71:
                                                                                          16          Documents, electronic data, and things evidencing or otherwise concerning the
                                                                                          17 JEX Max product being available for purchase from any of the Defendants through
                                                                                          18 Amazon.com.
                                                                                          19 REQUEST FOR PRODUCTION NO. 72:
                                                                                          20     Documents, electronic data, and things evidencing or otherwise concerning the
                                                                                          21 JEX Max product being available for purchase from any of the Defendants through
                                                                                          22 eBay.
                                                                                          23 REQUEST FOR PRODUCTION NO. 73:
                                                                                          24          Documents, electronic data, and things evidencing or otherwise concerning the
                                                                                          25 JEX Max product being available for purchase from any of the Defendants through e-
                                                                                          26 commerce websites other than Amazon.com and eBay.
                                                                                          27
                                                                                          28
                                                                                                                                             19
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 22 of 26 Page ID
                                                                                                                           #:1261


                                                                                           1 REQUEST FOR PRODUCTION NO. 74:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                           3 sales of the JEX Max product via Amazon.com that were caused by Defendants.
                                                                                           4 REQUEST FOR PRODUCTION NO. 75:
                                                                                           5        Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                           6 sales of the JEX Max product via eBay that were caused by Defendants.
                                                                                           7 REQUEST FOR PRODUCTION NO. 76:
                                                                                           8       Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                           9 sales of the JEX Max product via e-commerce websites other than Amazon.com or
                                                                                          10 eBay that were caused by Defendants.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 77:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12          Documents, electronic data, and things evidencing or otherwise concerning any
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 finished products sold by Plaintiff in the United States that contain PEPTAN.
                                                                                          14 REQUEST FOR PRODUCTION NO. 78:
                                                                                          15          Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                          16 non-powder products sold by Plaintiff in the United States that contain PEPTAN.
                                                                                          17 REQUEST FOR PRODUCTION NO. 79:
                                                                                          18          Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                          19 capsule products sold by Plaintiff in the United States that contain PEPTAN.
                                                                                          20 REQUEST FOR PRODUCTION NO. 80:
                                                                                          21          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          22 efforts by Plaintiff to enter into a co-branding agreement with any of the Defendants.
                                                                                          23 REQUEST FOR PRODUCTION NO. 81:
                                                                                          24          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          25 efforts by Plaintiff to obtain sales data or projections in relation to the JEX Max
                                                                                          26 product.
                                                                                          27
                                                                                          28
                                                                                                                                             20
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 23 of 26 Page ID
                                                                                                                           #:1262


                                                                                           1 REQUEST FOR PRODUCTION NO. 82:
                                                                                           2        Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 efforts by Plaintiff to obtain details regarding an August 8, 2015 event in Ho Chi Minh
                                                                                           4 City.
                                                                                           5 REQUEST FOR PRODUCTION NO. 83:
                                                                                           6          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           7 communications between Richard Schell and any of the Defendants.
                                                                                           8 REQUEST FOR PRODUCTION NO. 84:
                                                                                           9          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          10 communications between Richard Schell’s commercial team and any of the Defendants.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 85:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12          Documents, electronic data, and things evidencing or otherwise concerning
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 communications between Richard Schell and Richard Schell’s commercial team
                                                                                          14 relating to the JEX Max product.
                                                                                          15 REQUEST FOR PRODUCTION NO. 86:
                                                                                          16     Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          17 communications between Richard Schell and Richard Schell’s commercial team
                                                                                          18 relating to any JEX MAX event in Ho Chi Minh City.
                                                                                          19 REQUEST FOR PRODUCTION NO. 87:
                                                                                          20          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          21 communications between Richard Schell and any Rousselot affiliate relating to any JEX
                                                                                          22 MAX event in Ho Chi Minh City.
                                                                                          23 REQUEST FOR PRODUCTION NO. 88:
                                                                                          24       Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          25 attendance to any JEX MAX event in Ho Chi Minh City, including presentation
                                                                                          26 materials, videos, work material, and drafts.
                                                                                          27
                                                                                          28
                                                                                                                                             21
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 24 of 26 Page ID
                                                                                                                           #:1263


                                                                                           1 REQUEST FOR PRODUCTION NO. 89:
                                                                                           2       Documents, electronic data, and things evidencing or otherwise concerning
                                                                                           3 communications between Richard Schell and Marc Wong relating to the JEX Max
                                                                                           4 product.
                                                                                           5 REQUEST FOR PRODUCTION NO. 90:
                                                                                           6       Identity of all customers involved in a PEPTAN co-branding program in the
                                                                                           7 United States.
                                                                                           8 REQUEST FOR PRODUCTION NO. 91:
                                                                                           9       Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                          10 requirement to participate in a co-branding program in order to use the PEPTAN mark.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 REQUEST FOR PRODUCTION NO. 92:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12        Documents, electronic data, and things evidencing or otherwise concerning any
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 registrations of PEPTAN trademarks in Vietnam.
                                                                                          14 REQUEST FOR PRODUCTION NO. 93:
                                                                                          15     Documents, electronic data, and things evidencing or otherwise concerning any
                                                                                          16 oppositions to PEPTAN trademarks in Vietnam.
                                                                                          17 REQUEST FOR PRODUCTION NO. 94:
                                                                                          18          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          19 communications between Richard Schell and any Rousselot Marketing Group,
                                                                                          20 organizers, or speakers relating to speaking for any JEX MAX launch event discussed
                                                                                          21 between May 2015 thru December 2015.
                                                                                          22 REQUEST FOR PRODUCTION NO. 95:
                                                                                          23          Documents, electronic data, and things evidencing or otherwise concerning
                                                                                          24 attendance to any JEX MAX launch event in Ho Chi Minh City, including presentation
                                                                                          25 materials, videos, work material, and drafts.
                                                                                          26 REQUEST FOR PRODUCTION NO. 96:
                                                                                          27     Documents, electronic data, and things evidencing or otherwise concerning the
                                                                                          28 agreed attendance of Dr. Elke De Clerck to attend any JEX MAX launch event in Ho
                                                                                                                                             22
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 25 of 26 Page ID
                                                                                                                           #:1264


                                                                                           1 Chi Minh City, including communications, presentation materials, videos, work
                                                                                           2 material, and drafts.
                                                                                           3
                                                                                           4          Dated: June 11, 2019            STETINA BRUNDA GARRED & BRUCKER
                                                                                           5                                          By: /s/Gregory K. Clarkson
                                                                                           6                                              Matthew A. Newboles
                                                                                                                                          Gregory K. Clarkson
                                                                                           7
                                                                                           8                                               Attorneys for Defendants
                                                                                                                                           St. Paul Brands, Inc., Advanced
                                                                                           9                                               Pharmaceutical Services, Inc., A Q
                                                                                          10                                               Pharmaceuticals, Inc., Dennis Nguyen-Duy
STETINA BRUNDA GARRED & BRUCKER




                                                                                                                                           Ngo, Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                          11
                                                                                                                                           Nguyen a/k/a Tracy Nguyen
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                             23
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-1 Filed 07/26/19 Page 26 of 26 Page ID
                                                                                                                           #:1265


                                                                                           1                                 CERTIFICATE OF SERVICE
                                                                                           2          The undersigned hereby certifies that all counsel of record are being served with
                                                                                           3 this document via email and U.S. mail on June 11, 2019.
                                                                                           4
                                                                                           5                                                    /s/Gregory K. Clarkson
                                                                                           6                                                    Gregory K. Clarkson
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
                                                                                               ELECTRONIC DATA, AND THINGS TO PLAINTIFF ROUSSELOT B.V.
